           Case 2:19-cv-02069-GMN-VCF Document 53 Filed 02/17/21 Page 1 of 2




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
 7   MITCHELL E. HARPER,                                     Case No.: 2:19-cv-02069-GMN-VCF
 8           Plaintiff(s),                                                    Order
 9   v.                                                                  [Docket No. 52]
10   NEVADA PROPERTY 1, LLC,
11           Defendant(s).
12          Pending before the Court is a written statement from Plaintiff, Docket No. 52, which is
13 defective in several ways.
14          First, the Court ordered Plaintiff to file “a declaration in compliance with 28 U.S.C. §
15 1746.” Docket No. 48 at 2. The written statement does not comply with the statute, including that
16 it was not provided under penalty of perjury.
17          Second, the Court’s order for the contents of that declaration were very clear. The Court
18 ordered that the declaration must include: “(1) [Plaintiff’s] beliefs as to the scope of [the provisions
19 regarding confidentiality and non-admission of liability] at the time of the settlement being reached
20 on the record and (2) a direct statement that these are the actual reasons that he is refusing to
21 dismiss this case based on the settlement stated on the record.” Id. Plaintiff’s written statement
22 does not comply with this order. For example, Plaintiff’s response to the motion to enforce
23 settlement stated that, at the time of stating on the record that the case had settled, Plaintiff did not
24 believe that the confidentiality requirement would prohibit him from discussing “the trauma
25 inflicted on him while in Defendant’s employ.” Docket No. 44 at 4. The Court has not identified
26 in the written statement any direct attestation that this was in fact Plaintiff’s belief at the time of
27 placing the settlement on the record, nor any direct statement that this is an actual reason that he
28 is currently refusing to proceed with dismissing the case. Moreover, the written statement appears

                                                       1
          Case 2:19-cv-02069-GMN-VCF Document 53 Filed 02/17/21 Page 2 of 2




 1 to address Plaintiff’s understanding of the general release provision, see Docket No. 52 at 6, but it
 2 does not address in a direct manner the provision that there would be no admission of liability.
 3         Lastly, Plaintiff’s counsel filed this written statement under seal, but there is no proof of
 4 service showing that it was served on defense counsel. See Local Rule IA 10-5(d).
 5         Accordingly, the Court again ORDERS Plaintiff to file a declaration in compliance with
 6 28 U.S.C. § 1746 attesting to: (1) his beliefs as to the scope of each of the provisions identified
 7 above at the time of the settlement being reached on the record and (2) a direct statement that these
 8 are the actual reasons that he is refusing to dismiss this case based on the settlement stated on the
 9 record. This declaration must be tailored to address the specific factual representations and
10 arguments presented in opposing the motion to enforce settlement.           Docket No. 44. This
11 declaration must be filed and served in compliance with the local rules by February 24, 2021. The
12 Court has already provided an extra opportunity for Plaintiff to properly support his factual
13 contentions. He must ensure that he complies with this order as there will be no further
14 opportunities.
15         In addition to the above, Plaintiff’s counsel must serve defense counsel with the written
16 statement already filed at Docket No. 52 and must file a proof of service by February 18, 2021.
17         IT IS SO ORDERED.
18         Dated: February 17, 2021
19                                                               ______________________________
                                                                 Nancy J. Koppe
20                                                               United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                     2
